DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 3/8/2022. Claims 1,4 and 5 are pending in the application. Claims 1,4 and 5 were amended, claims 2 and 3 were canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “and provided to allow heat to be introduced from the outer surface of the lower part”. It is not known what is provided, and there is no antecedent basis for “the lower part”.  Next, the claim recites “preparing a molding frame in the shape of a bar”, and  “putting the fermented paste in the reverse U shaped molding frame to bake the molding frame received with the fermented paste in an oven”.  The claim is interpreted to recite  a step of filling the fermented paste (putting the fermented paste) in the reverse U-shaped molding frame, however,  no positive baking step is recited. The scope of “preparing” is unclear The claim also recites “thereby completing the U-shaped burger bread elongated in a longitudinal direction compared to the width of the bread”.  The term “completing the U shaped burger bread” is unclear. 
For purposes of examination, a step of filling a U-shaped mold with a fermented paste,  baking in an oven and cooling, is considered. 
Claims 4 recites “the inner upper surface” “the inner rear surface” “the inner lower surface”. There is insufficient antecedent basis for these limitations. Claim 4 recites “it is easy to be taken with one hand”. The scope of “it is” is not known. Appropriate correction is required.
Claim 5 is directed to a product but includes a method (heating step) and an apparatus. For purposes of examination, a U shaped bread with a heated inner surface is considered.  The sequence of this heating step in the method of independent claim 1 is unknown and could be performed after the bread is baked and cooled, just prior to consumption, for example.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 4 and 5 are rejected under 35 USC 103 as being unpatentable over Goetz (DE10103908A1), or Henan Haote Food And Beverage Management Co Ltd (CN105981767A).
Claims 4 and 5 are product-by-process claims. As indicated in MPEP 2113 (I), “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 “Burger bread” is considered an intended use of the bread. 
Goetz discloses a U Shaped bread with a receiving space for filling wherein an outside of the bread consists of an upper surface, a rear surface, and a lower surface, and an inside of the bread consists of an inner upper surface, an inner rear surface, and an inner lower surface so that the entire shape is fixed and formed as thick U-shaped bread, a receiving space is formed by three sides consisting of the inner upper surface, the inner rear surface, and the inner lower surface of the bread, the receiving space is elongated in a longitudinal direction with a length twice larger than a width of the bread, and fillings such as meat and sauces ( for example, see abstract, see Fig. 1), contained within the space by closed end walls, exemplified by both end walls. 
Henan discloses a U shaped bread with a receiving space for filling wherein an outside of the bread consists of an upper surface, a rear surface, and a lower surface, and an inside of the bread consists of an inner upper surface, an inner rear surface, and an inner lower surface so that the entire shape is fixed and formed as thick U-shaped bread, a receiving space is formed by three sides consisting of the inner upper surface, the inner rear surface, and the inner lower surface of the bread, the receiving space is elongated in a longitudinal direction with a length twice larger than a width of the bread, and fillings such as sausage meat (summarized machine translation) for hand-held consumption. 
Regarding claim 5, a meaningful comparison with prior art can be made only after the rejection under 35 USC 112 is addressed appropriately.
Response to Arguments
Claim amendments render the previous rejections under 35 USC 112, 35 USC 102 and 35 USC 103 moot. However, the claims as amended present new grounds for rejection as detailed in the current office action.
Applicant argues that the apparatus in the method of the invention enables heating from the outside and the inside for uniform heat provision. However, applicant’s arguments are not commensurate in scope with the claimed invention, and claim 1 as amended is indefinite. For this reason, claim 1 as amended is not allowable. 
Regarding Goetz, although the preferred embodiment is directed to a biscuit, the disclosure is directed to dough or batter chosen from for example,  white bread, brown bread, full grain bread (see abstract, page 1 last paragraph in the machine translation).
 It has been previously held that :
"[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).”  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). “ “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  
For these reasons, applicant’s arguments are not fully persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793